Citation Nr: 0941946	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
service-connected panic disorder, evaluated as 30 percent 
disabling prior to July 21, 2008, and as 50 percent disabling 
thereafter.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1965.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 2002, the RO granted service connection 
for a "panic disorder without agoraphobia," evaluated as 10 
percent disabling.  The Veteran appealed the issue of 
entitlement to an increased initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO 
subsequently increased his evaluation to 30 percent disabling 
prior to July 21, 2008, and as 50 percent disabling 
thereafter.  However, since these increases did not 
constitute a full grant of the benefits sought, the increased 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In March 2006, the RO 
denied a claim for TDIU.  

A review of the transcript of the Veteran's hearing, held in 
July 2009, shows that it was stated that the Veteran desired 
to withdraw his appeal concerning an increased rating for 
service-connected bilateral hearing loss.  Accordingly, this 
issue is no longer before the Board.  See 38 C.F.R. § 
20.204(b) (2009); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993) (when oral remarks (i.e., hearing testimony) are 
transcribed, a statement becomes written).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

With regard to the TDIU claim, service connection is 
currently in effect for a panic disorder currently evaluated 
as 50 percent disabling, bilateral hearing loss, evaluated as 
20 percent disabling, tinnitus, evaluated as 10 percent 
disabling, and a scar of the right thumb, evaluated as 10 
percent disabling.  The service-connected disabilities result 
in a combined rating of 70 percent.  See 38 C.F.R. § 4.25.  
The schedular criteria of 38 C.F.R. § 4.16(a) are therefore 
met, as the Veteran has a single disability rated at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The 
remaining question is whether the Veteran's service-connected 
disabilities, alone, prevent him from securing or maintaining 
a substantially gainful occupation consistent with his 
education and employment background.  38 C.F.R. § 4.16(a).

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that in order for a veteran to prevail on a claim 
for a TDIU, the record must reflect some factor that takes 
his case outside of the norm.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment. 
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

In adjudicating a claim for a TDIU, the Board may not reject 
a veteran's claim without producing evidence, as 
distinguished from mere conjecture.  See Friscia v. Brown, 7 
Vet. App. 294 (1995).  In Friscia, the Court stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's 
claim for a TDIU.  In this case, the claims file includes 
July 2008 VA audio and psychiatric examination reports which 
do not clearly address the effects of the Veteran's hearing 
loss symptoms, or his psychiatric symptoms, on his ability to 
maintain employment.  Therefore, the Board must remand the 
appeal in order to allow the AMC/RO to schedule the Veteran 
for a VA examination in which an examiner addresses the 
effect of all the service-connected disabilities and makes a 
determination whether the service-connected disabilities 
preclude him from engaging in substantially gainful 
employment.  

In addition, a February 2006 VA psychiatric examination 
report shows that the Veteran stated that he had filed a 
worker's compensation claim that was "open."  See also 
September 2007 VA progress note (in which he reported 
currently seeing a "workers comp doctor").  The claims 
files do not currently contain any records from the Office of 
Worker's Compensation.  On Remand, the RO should contact the 
Veteran and request that he inform them as to when and where 
he filed his worker's compensation claim, followed by an 
attempt to obtain these records.  

With regard to the claim for an increased initial evaluation 
for service-connected panic disorder, evaluated as 30 percent 
disabling prior to July 21, 2008, and as 50 percent disabling 
thereafter, this issue is "inextricably intertwined" with the 
TDIU issue on appeal.  See generally Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, adjudication of this claim must be 
deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the date and location in which he 
filed his worker's compensation claim.  
Thereafter, the RO should attempt to 
obtain the records associated with his 
claim.  

2.  The Veteran should be afforded a VA 
examination of his service-connected 
disabilities. The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner 
designated to examine the Veteran.  The 
examiner must consider the current 
severity of each of the Veteran's 
service-connected disabilities.  Report 
of the examination must include 
discussion of the Veteran's documented 
medical history and assertions.  In 
addition, the examiner must elicit from 
the Veteran and record for evaluation 
purposes a full work and educational 
history.  

Following the above-requested examination 
of the Veteran and review of the claims 
file, the examiner must offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected disabilities combine to 
preclude substantially gainful employment 
that is consistent with the Veteran's 
education and occupational experience.  

3.  Thereafter, the RO should 
readjudicate the claims.  If either of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims file should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


